Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairy suggests or discloses the limitation set forth on 5/18/2020.
In regards to Claim 1, no prior art fairly suggests or discloses “each of the venting units including a plurality of vent openings and a plurality of adjustable venting plates, each of the plurality of adjustable venting plates having an open position or a closed position, wherein a respective venting plate of the adjustable venting plates in the open position allows airflow through a respective vent opening of the vent openings and the respective venting plate of the adjustable venting plates in the closed position blocks airflow through the respective vent opening of the vent openings”, in conjunction with the remaining elements. 
Dependent claims 2-14 are allowable by virtue of their dependency from claim 1. 
In regards to Claim 15, no prior art fairly suggests or discloses “each of the venting units including a plurality of vent openings and a plurality of adjustable venting plates, each of the plurality of adjustable venting plates having an open position or a closed position, wherein a respective venting plate of the adjustable venting plates in the open position allows airflow through a respective vent opening of the vent openings and the respective venting plate of the adjustable venting plates in the closed position blocks airflow through the respective vent opening of the vent openings”, in conjunction with the remaining elements. 
Dependent claims 16-20 are allowable by virtue of their dependency from claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LI (U.S Publication 2012/0020013 A1) – Discloses an air baffle provided in a chassis, comprising a body configured to be removeable coupled to said chassis, the body covering memory components and one or more venting units provided on the body for directing air flowing through the chassis, wherein said units are operable in the open or closed position depending if a memory module is installed or not, but fails to disclose each of the venting units including a plurality of vent openings and a plurality of adjustable venting plates, each of the plurality of adjustable venting plates having an open position or a closed position, wherein a respective venting plate of the adjustable venting plates in the open position allows airflow through a respective vent opening of the vent openings and the respective venting plate of the adjustable venting plates in the closed position blocks airflow through the respective vent opening of the vent openings.
Tsai (U.S Publication 2009/0034190 A1) – Discloses an air baffle provided in a chassis, comprising a body configured to be removeable coupled to said chassis, the body covering memory components and one or more venting units provided on the body for directing air flowing through the chassis, wherein said units are operable in the open or closed position depending if a memory module is installed or not, but fails to disclose each of the venting units including a plurality of vent openings and a plurality of adjustable venting plates, each of the plurality of adjustable venting plates having an open position or a closed position, wherein a respective venting plate of the adjustable venting plates in the open position allows airflow through a respective vent opening of the vent openings and the respective venting plate of the adjustable venting plates in the closed position blocks airflow through the respective vent opening of the vent openings.
Prior art (Figures 4a-4b) – Discloses an air baffle provided in a chassis, comprising a body configured to be fixed to said chassis, the body covering memory components and one or more venting units provided on the body for directing air flowing through the chassis, but fails to disclose a plurality of adjustable venting plates, each of the plurality of adjustable venting plates having an open position or a closed position, wherein a respective venting plate of the adjustable venting plates in the open position allows airflow through a respective vent opening of the vent openings and the respective venting plate of the adjustable venting plates in the closed position blocks airflow through the respective vent opening of the vent openings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835